Exhibit 10.2


AMENDMENT NO. TWO TO LOAN AND SECURITY AGREEMENT




THIS AMENDMENT NO. TWO TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
as of this 7th day of August 2015, by and among KALOBIOS PHARMACEUTICALS, INC.,
a Delaware corporation (“Borrower”), MIDCAP FINANCIAL TRUST, a Delaware
statutory trust (as Agent for Lenders, “Agent”), and the financial institutions
or other entities from time to time parties to the Loan Agreement referenced
below, each as a Lender.


RECITALS


A.            Pursuant to that certain Loan and Security Agreement dated as of
September 5, 2012 by and among Borrower, Agent and Lenders (as amended by that
certain Amendment No. One to Loan and Security Agreement, dated as of June 19,
2013, as amended hereby, and as it may be further amended, modified and restated
from time to time, the “Loan Agreement”), Agent and Lenders agreed to make
available to Borrower a secured term loan in the original principal amount of
$15,000,000 (as amended, modified, supplemented, extended and restated from time
to time, the “Term Loan”).  Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings set forth in the Loan Agreement.


B.            Borrower has requested that Agent and the Lenders amend certain
provisions of the Loan Agreement, and Agent and Lenders have agreed to do so, in
accordance with the terms and subject to the conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrower
hereby agree as follows:


1.            Recitals.  This Amendment shall constitute a Loan Document and the
Recitals set forth above shall be construed as part of this Amendment as if set
forth fully in the body of this Agreement.


2.            Amendment to Loan Agreement.


(a)          Section 6.6 – Operating Accounts.  Section 6.6 is hereby amended by
(i) inserting “(a)” before the first sentence, so that the existing text of such
section becomes subsection 6.6(a), and (ii) adding the following new subsection
“(b)”:
 
 

--------------------------------------------------------------------------------

 
 
“(b)          On or before the Second Amendment Effective Date, Borrower shall
(i) establish the Cash Collateral Account as cash collateral for the
Obligations, (ii) deposit in the Cash Collateral Account an amount greater than
or equal to $ $8,290,500.00.  Borrower shall, and shall cause Comerica Bank to,
execute and deliver a “full dominion” Control Agreement in form and substance
satisfactory to Agent, which shall, among other things, restrict Borrower’s
ability to withdraw any funds from the Cash Collateral Account.  Without in any
way limiting Agent’s rights set forth in Section 2.3, Agent may, at its option,
submit instructions to Comerica Bank to have monies paid from the Cash
Collateral Account to Agent and Lenders to satisfy any payment owed under the
Loan Documents.  Agent agrees that, upon the request of Borrower and Agent’s
determination that the Cash Collateral Termination Date has occurred, it shall
instruct Comerica Bank to transfer the balance of funds in the Cash Collateral
Account to another Collateral Account specified by Borrower so long as such
Collateral Account is subject to a Control Agreement and thereafter deliver a
termination notice to Comerica Bank with respect to the Cash Collateral
Account.  For the avoidance of doubt, nothing contained in this Section 6.6(b)
modifies any notice requirement, grace period or cure period set forth in the
Loan Agreement.


(b)          Section 14 - Definitions.


(i)          The following terms and definitions are hereby added in
alphabetical order to Section 14 of the Loan Agreement as follows:


‘“Cash Collateral Account” means Borrower’s cash collateral Deposit Account
(Account No. XXXXX 7-7519) maintained at Comerica Bank and established for the
purpose of providing cash collateral for the Obligations, over which Agent has
been granted control for the ratable benefit of all Lenders.”


‘“Cash Collateral Termination Date” means the date upon which Agent, after
consultation with Borrower, determines in Agent’s sole discretion that Borrower
has received net cash proceeds through a Qualified Equity Transaction of not
less than an amount sufficient to permit Borrower to have a cash runway through
December 31, 2016.”


‘“Qualified Equity Transaction” means an equity securities issuance and sale
transaction pursuant to which Borrower shall have completed the authorization,
issuance and sale of additional shares or units of the capital stock of Borrower
pursuant to a private placement or public offering (including through the
exercise of warrants to purchase capital stock of Borrower), and which such
additional shares of capital stock shall not be subject to any mandatory
repurchase or redemption provisions or put rights, or any other similar
provisions or rights, in favor of any holder thereof or otherwise constitute
Indebtedness under the definition set forth herein or be subject to any
provisions requiring the mandatory payment of any dividends at any time (not
including any dividends payable in equity of Borrower).”


‘“Second Amendment Effective Date” means August 7, 2015.”


(ii)          The definition of “Permitted Liens” is hereby amended by deleting
the reference to “Section 6.6(b)” in clause (f) of such definition and
substituting in lieu thereof a new reference to “Section 6.6”.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)          Section 10 of the Loan Agreement is hereby amended by deleting the
address of Borrower in its entirety and replacing it as follows:


“If to Borrower:


KaloBios Pharmaceuticals, Inc.
442 Littlefield Avenue
South San Francisco, CA 94080
Attention: Herb Cross, CFO
email: hcross@kalobios.com


with a copy to:
Attention: Don Joseph, Chief Legal Officer
email: djoseph@kalobios.com”


(d)          Schedule 5.1(a), Schedule 5.2(a) and Schedule 5.2(e) to the Loan
Agreement are hereby replaced in their entirety by the revised Schedule 5.1(a),
Schedule 5.2(a) and Schedule 5.2(e) set forth on Exhibit A attached hereto.


3.            Confirmation of Representations and Warranties; Reaffirmation of
Security Interest.  Borrower hereby (a) confirms that all of the representations
and warranties set forth in the Loan Agreement are true and correct with respect
to Borrower as of the date hereof, other than any information contained in
Borrower’s periodic reports filed with the Securities & Exchange Commission
solely to the extent that such information modifies the information disclosed on
Schedule 5.2(b) and Schedule 5.2(d) to the Loan Agreement, and (b) covenants to
perform its respective obligations under the Loan Agreement.  Borrower confirms
and agrees that all security interests and Liens granted to Agent continue in
full force and effect, and all Collateral remains free and clear of any Liens,
other than those granted to Agent and Permitted Liens.  Nothing herein is
intended to impair or limit the validity, priority or extent of Agent’s security
interests in and Liens on the Collateral.


4.            Enforceability.  This Amendment constitutes the legal, valid and
binding obligation of Borrower, and is enforceable against Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.


5.            Costs and Fees.  Borrower shall be responsible for the payment of
all reasonable costs and fees of Agent’s counsel incurred in connection with the
preparation of this Amendment and any related documents.  If Agent or any Lender
uses in-house counsel for any of these purposes, Borrower further agrees that
the Obligations include reasonable charges for such work commensurate with the
fees that would otherwise be charged by outside legal counsel selected by Agent
or such Lender for the work performed.  Borrower hereby authorizes Agent to
deduct all of such fees set forth in this Section 5 from the proceeds of one or
more Term Loans made under the Loan Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
6.            Conditions to Effectiveness.  This Amendment shall become
effective as of the date on which each of the following conditions has been
satisfied (the “Effective Date”):


(a)          Borrower shall have delivered to Agent this Amendment, duly
executed by an authorized officer of Borrower;


(b)          Borrower shall have delivered to Agent the fully executed Control
Agreement with respect to the Cash Collateral Account; and


(c)          Borrower shall have provided evidence satisfactory to Agent that
the amount of cash required pursuant to Section 6.6(b) of the Loan Agreement (as
amended by this Amendment) has been deposited into the Cash Collateral Account.


7.            Condition Subsequent.  On or before August 15, 2015 (or such later
date as may be approved by Agent in its sole discretion), Borrower shall deliver
to Agent an updated Schedule 5.2(b) and Schedule 5.2(d) in form and substance
satisfactory to Agent, and if Borrower fails to meet the requirements of this
Section 7, there shall be an immediate Event of Default under the Loan
Agreement.


8.            No Waiver or Novation.  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided in this Amendment,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Loan Agreement, the Loan Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Loan Agreement or
other Loan Documents or any of Agent’s rights and remedies in respect of such
Defaults or Events of Default.  This Amendment (together with any other document
executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Loan Agreement.


9.            Affirmation.  Except as specifically amended pursuant to the terms
hereof, the Loan Agreement and all other Loan Documents (and all covenants,
terms, conditions and agreements therein) shall remain in full force and effect,
and are hereby ratified and confirmed in all respects by Borrower.  Borrower
covenants and agrees to comply with all of the terms, covenants and conditions
of the Loan Agreement (as amended hereby) and the Loan Documents,
notwithstanding any prior course of conduct, waivers, releases or other actions
or inactions on Agent’s or any Lender’s part which might otherwise constitute or
be construed as a waiver of or amendment to such terms, covenants and
conditions.


10.          Confidentiality.  Borrower will not disclose the contents of this
Amendment, the Loan Agreement or any of the other Loan Documents to any third
party (including, without limitation, any financial institution or intermediary)
without Agent’s prior written consent, other than to Borrower’s officers and
advisors on a need-to-know basis.  Borrower agrees to inform all such persons
who receive information concerning this Amendment, the Loan Agreement and the
other Loan Documents that such information is confidential and may not be
disclosed to any other Person.
 
 
4

--------------------------------------------------------------------------------

 
 
11.          Miscellaneous.


(a)          Reference to this Amendment’s Effect on the Loan Agreement.  Upon
the effectiveness of this Amendment, each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import
shall mean and be a reference to the Loan Agreement, as amended by this
Amendment.  Except as specifically amended above, the Loan Agreement, and all
other Loan Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrower.


(b)          Incorporation of Loan Agreement Provisions.  The provisions
contained in Section 12.2 (Indemnification), Section 11 (Choice of Law, Venue
and Jury Trial Waiver) and Section 12.9 (Waiver of Jury Trial) of the Loan
Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.


(c)          Headings.  Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


(d)          Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto.  This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.




[SIGNATURES APPEAR ON FOLLOWING PAGES]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.


BORROWER:
KALOBIOS PHARMACEUTICALS, INC.
                 
By:
/s/ Herb Cross
   
Name:  
Herb Cross
   
Title:
CFO and Interim CEO
 

 
 
KALOBIOS PHARMACEUTICALS, INC.
AMENDMENT NO. TWO TO LOAN AND SECURITY AGREEMENT
SIGNATURE PAGE
 

--------------------------------------------------------------------------------

 
 
AGENT:



 
MIDCAP FINANCIAL TRUST,
as Agent for Lenders
 
By:  Apollo Capital Management, L.P., its
investment manager
 
By:  Apollo Capital Management GP, LLC, its
general partner
         
By:
/s/ Maurice Amsellem
   
Name:  
Maurice Amsellem
   
Title:
Authorized Signatory
 

 
 
KALOBIOS PHARMACEUTICALS, INC.
AMENDMENT NO. TWO TO LOAN AND SECURITY AGREEMENT
SIGNATURE PAGE
 

--------------------------------------------------------------------------------

 
 
LENDERS:



 
MIDCAP FUNDING XIII TRUST
 
By:  Apollo Capital Management, L.P., its
investment manager
 
By:  Apollo Capital Management GP, LLC, its
general partner
         
By:
/s/ Maurice Amsellem
   
Name:  
Maurice Amsellem
   
Title:
Authorized Signatory
 

 
 
KALOBIOS PHARMACEUTICALS, INC.
AMENDMENT NO. TWO TO LOAN AND SECURITY AGREEMENT
SIGNATURE PAGE
 

--------------------------------------------------------------------------------

 
 

 
FLEXPOINT MCLS SPV LLC
                 
By:
/s/ Daniel Edelman
   
Name:  
Daniel Edelman
   
Title:
Vice President
 

 
 
KALOBIOS PHARMACEUTICALS, INC.
AMENDMENT NO. TWO TO LOAN AND SECURITY AGREEMENT
SIGNATURE PAGE
 

--------------------------------------------------------------------------------

 
 
Exhibit A




SCHEDULE 5.1(a)


ORGANIZATION INFORMATION


Legal Name of Borrower:  KaloBios Pharmaceuticals, Inc.
Type of Legal Entity:  Corporation
State of Organization:  Delaware
Organization Identification Number: 3437218
Tax Identification Number:  77-0557236
Principal Place of Business:  442 Littlefield Avenue, South San Francisco, CA
94080
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.2(a)


COLLATERAL ACCOUNTS


Comerica Bank (1892865328); 250 Lytton Ave., 3rd Floor, Palo Alto, CA 94301
Comerica Bank (1892865336) 250 Lytton Ave., 3rd Floor, Palo Alto, CA 94301
Comerica Bank (189497-7519) 250 Lytton Ave., 3rd Floor, Palo Alto, CA 94301
State Street Bank (DE2460); 1200 Crown Colony Drive, CC1/2, Quincy, MA 02169
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.2(e)
LOCATION OF COLLATERAL


KaloBios Pharmaceuticals, Inc., 442 Littlefield Avenue, South San Francisco, CA
94080




 

--------------------------------------------------------------------------------